Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Response to Arguments
The arguments/remarks filed by the applicant on 12/01/2021 have been fully considered and are responded in the following.
Applicant's amendments to the claims overcome the claim objections, 35 USC §112(b) and 35 USC §103 rejections previously set forth in the Final Office Action mailed 09/21/2021.
Applicant's arguments with respect to previous 35 U.S.C. 103 rejection for claims 1-6 and 8-10 have been fully considered and in light of applicant’s amendments are persuasive. All previous rejections and objections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record:
Gene Pierson on Thursday April 28, 2022.
See attached “Supplemental Amendment”.

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1. The closest prior art of record:
Berger et al. (US 20150264077 A1) Berger claim 1 discloses a system which comprises many components such as a Linux Integrity Measurement Architecture (IMA) and global software measurement database 216 and cloud computing node 610, see Berger ¶53 127, which collects measurements before system data is loaded as disclosed by Berger ¶40; wherein the paragraph recites involving the external system “The firmware is assumed to have been instrumented to take measurements of next-to-be executed code and log those measurements before executing that code. This continues until the BIOS loads an operating system boot loader that is assumed to also measure and log the measurements of the operating system kernel, initial RAM disk, and other files the boot loader loads, before the boot loader executes the operating system's kernel … remote system security administrator may then be able to look at those measurements and determine whether all components of the system are assumed to be trustworthy based on known measurements written in the log”.
The prior art cited above does not disclose the entire limitation of independent claim 1 “the external hardware module is configured automatically store validity data in persistent memory of the external hardware module before the system data is loaded into the host computing device responsive to the monitoring of the system data without being remotely modified by the host, wherein the validity data is associated with the system data … and the external hardware module being configured to determine at runtime when there is a security violation based on mutations to the system data by comparing the validity data stored on the external hardware module with the loaded system data on the host computing processing system,” and “general platform logic that is configured to communicate with the host computing processing system, the external hardware module, and an operator console, the general platform logic being a control bus, a first reset line from the general platform logic to the host computing processing system; a second reset line from the general platform logic to the external hardware module …” as cited in the application.

This limitation in conjunction with all the other limitations in claim 1 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claim 1 contain allowable subject matter along with claims 2-6 and 8-10 based on their dependency on claims 1.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493